Warren E. Burger: We will hear arguments first this morning in 73-157, Calero-Toledo against Pearson Yacht Leasing Company. Mr. Coleman, you may proceed whenever you’re ready.
Lynn R. Coleman: Mr. Chief Justice and may it please the Court. My name is Lynn Coleman. I appear as special counsel for the Commonwealth of Puerto Rico, both of the appellants in this case being officials of the Commonwealth. This is an appeal from a decision by the District Court of Puerto Rico sitting as a three-judge Court which declared unconstitutional a portion of the Controlled Substances Act of the Commonwealth as well as the uniform seizure and forfeiture statute of the Commonwealth. The ground for this decision was that these provisions were unconstitutional on their face in that they fail to provide for notice and an opportunity for hearing prior to a seizure in connection with a forfeiture proceeding and that, from a substantive standpoint, they provided for the taking of the property of a person who was innocent of the crime for which the property was seized and the court in so holding rely them to fairly recent decisions of this case of this case -- this Court, Fuentes versus Shevin, and Coin and Currency. The particular brief statement of the facts involved would be that Pearson Yacht Leasing Company leased a yacht to a man named Olson which, in our brief, we referred to as the lessee. The lease is, in many respects, familiar to -- similar to a conditional sale in that the lessee would enjoy full possession of the vessel. The lease was for a five-year term. The lessee had the obligation to pay rent, that obligation would not cease in the event anything happened to the boat specifically indicating that forfeiture would be one of the events which would not interrupt the lessee’s obligation to pay rent. The lessee had to insure the interest of the lessor against all eventualities. The lessee was obliged to use the boat only for lawful purposes and alike. It contained provisions which you would expect to find in a conditional sale contract or in a conventional mortgage if the seller of products had elected to allow his vendee to take title and, instead, reserve a purely security interest.
Warren E. Burger: Are you suggesting, Mr. Coleman, that if there were a mortgage -- if there’d been a full transfer and a mortgage back, that is the title had passed and the mortgage back, that this forfeiture would then wipe out the underlying security?
Lynn R. Coleman: I don’t know that it would have in this case, Your Honor. The court below treated the lessor as if he were the owner of the vessel and really did not examine the kind of a case which you would have where you have parties, both of them have some interest in the vessel. I think that the effect of the Puerto Rican statute and many other statutes, both of the United States and other states, could be to -- in a forfeiture proceeding, to forfeit effectively the interest of the mortgagor.
William H. Rehnquist: Isn’t it right, Mr. Coleman, in this case, the lessee could buy the thing for a dollar at the end of --
Lynn R. Coleman: Yes, $1 after the end of 5 years. That’s true.
William H. Rehnquist: So it’s virtually indistinguishable from a conditional sale?
Lynn R. Coleman: I think that’s true. In any event, the lessee was found in possession of marijuana. Presumably, he was arrested in criminal proceedings instituted against him. Some time after that discovery of marijuana on the vessel, it was seized pursuant to the statute. The statute operates in this way. There must be a determination by a high governmental official, either the Superintendent of Police for the entire island, the Attorney General of the Department or the Secretary of Treasury in Puerto Rico that there has been an offense for which the property becomes forfeitable. The offense is described in the Controlled Substances Act. Process is issued by such officer and pursuant to that, the vessel is seized without notice. Within 15 days -- I mean, immediately notice is to be given, within -- and the -- it’s to be given to all owners, all persons who are known to have an interest, within 15 days, they can challenge the seizure and forfeiture by instituting proceedings in the Commonwealth Courts. The lessee was notified. He was on record with the Puerto Rican authorities as the owner of the boat. The Puerto Rican authorities presumably had no knowledge of the lessor’s interest. The lessor consequently was not notified. He did not discover the seizure and forfeiture of the vessel until some months later when it elected to sue in Federal Court rather than in the Commonwealth Courts pursuant to the statute.
William H. Rehnquist: Under the Puerto Rican statute, could someone having a property interest in the vessel who was not in possession of it have registered under this Puerto Rican statute and then been notified at the time of the forfeiture?
Lynn R. Coleman: I believe so. I think the -- that registration statute, the form which there is registration, provides for other owners. The record is really silent on that though, Your Honor. Before proceeding to the burden of my argument, I would like to mention one thing. The Solicitor General filed a brief in this case, which I think is very excellent help for brief this past Friday. It particularly places in perspective the impact of an affirmance of this decision on a number of federal laws. There is one thing that we -- I would call attention to. On page 5 of the Solicitor’s brief in a footnote, it is stated that the statutes involved were challenged as violating both the Fifth and the Fourteenth Amendment. The court below, in its holding, made no distinction whatsoever. They based it on due process of law and a concept of taking without just compensation without specifying either the Fifth or the Fourteenth Amendment. The Solicitor then says it has been held that, to the extent the constitution applies directly to the laws of Puerto Rico, they are subject to the Fifth Amendment. A 1947 decision of the First Circuit is cited. That case does hold then that that, of course, was before the Commonwealth was created in 1952. We suggest that that makes a substantial difference. Since the creation of the Commonwealth, the First Circuit has consistently declined to decide that question as to whether the Fifth or the Fourteenth Amendment is applicable. So has this Court in the only other case to come directly from the Commonwealth to this Court, that being the Fornaris case which was decided about three years ago. The Commonwealth did not brief this question. We do not regard as essential to a determination in this case whether the Fifth or the Fourteenth Amendment due process is applicable to the Commonwealth. It has been true and accepted for many years that due process fully applies in the Commonwealth.
William J. Brennan, Jr.: It fully applied, could it?
Lynn R. Coleman: I’m not sure, Your Honor.
William J. Brennan, Jr.: What is it? Is Puerto Rico a state?
Lynn R. Coleman: Well, there could -- there can be, I think, a respectable analysis made that it is before the --
William J. Brennan, Jr.: Well, it treats -- we treat it like a State Court on other purposes?
Lynn R. Coleman: Yes.
William J. Brennan, Jr.: We treat judgments of the Supreme Court of Puerto Rico, I’m sure that’s what we do.
Lynn R. Coleman: Yes.
William J. Brennan, Jr.: Treat judgments of the states, but can anyone really argue that Puerto Rico is a state?
Lynn R. Coleman: Well, I would not attempt to argue it now, Your Honor. If this subject were to be gone into, we would ask leave to file a supplemental brief. I think it’s very complicated. There are also problems with the Fifth Amendment.
William J. Brennan, Jr.: Well, do you have to if the Fifth applies? It’s a territory, for the purpose of the constitution, and not a state.
Lynn R. Coleman: Your Honor has put his finger on the point. The question is, is it a territory? The -- when the Commonwealth was created, it is the view generally, I think, of the Commonwealth that it is not longer a territory.
William J. Brennan, Jr.: I know, but it’s purely a congressional Commonwealth, isn’t it?
Lynn R. Coleman: Well, I --
William J. Brennan, Jr.: That’s just the way that that was given.
Lynn R. Coleman: I don’t think that that would be can absolutely agreed to, Your Honor.
William J. Brennan, Jr.: I know that. I’ve been in Puerto Rico. I know some controversy about that.
Lynn R. Coleman: What I’m suggesting merely is that a proper determination of that issue would involve a very detailed analysis of the creation of the Commonwealth. It would have implications far beyond this case where those implications are not now before the Court. It does not appear --
William J. Brennan, Jr.: I still, for the life of me, can’t see how it could ever be a fake one when it’s not been admitted to the Union.
Lynn R. Coleman: Well, it is certainly not a state of the Union --
William J. Brennan, Jr.: It certainly isn’t.
Lynn R. Coleman: But as to --
William J. Brennan, Jr.: I don’t see how the Fourteenth Amendment which applies only the States of the Union apply to Commonwealth of Puerto Rico?
Lynn R. Coleman: Well, I would not attempt to go into that this time.
Byron R. White: Well, does it have to be one of the other in order to sustain jurisdiction of this Court to review judgments of the Supreme Court of Puerto Rico?
Lynn R. Coleman: I would assume that it would, Your Honor. But, I don’t know that it’s necessary to decide which. It’s been --
Byron R. White: Yes, so we don’t really care which it is right now, do we?
Lynn R. Coleman: I don’t believe you do.[Laughter] I just wanted to clarify that since the Solicitor had made the --
Byron R. White: Well, we haven’t.
Warren E. Burger: You want to clarify the existence of the problem rather than the --
Lynn R. Coleman: That’s exactly right. I’ve hardly clarified it here. We submit that the court below’s holding that notice and hearing prior to seizure are constitutionally necessary by way of this Court’s decision in Fuentes v. Shevin was wrong. We think that that is an unauthorized extension and undue extension of a holding. First of all, there’s a serious question whether Pearson could have standing to complain of seizure to assert that they were constitutionally entitled to notice and hearing, assuming such a requirement were to exist because Pearson had no possessory interest in this yacht. The yacht was in the possession of the lessee pursuant to the lease. Under Puerto Rican law, there is no change of title in a forfeiture proceeding until a forfeiture occurs through the yacht’s temporarily in possession of the Commonwealth. We do not see that that seizure itself affected the rights of the lessor. And so, I would think there’s a serious question of standing initially on the merits.
William H. Rehnquist: On referring to the lease, you say that the seizure as opposed to the forfeiture didn’t impair the lessee’s obligation to pay rent to the lessor, so --
Lynn R. Coleman: Nor did forfeiture, Your Honor.
William H. Rehnquist: Yes.
Potter Stewart: But forfeiture did change the ownership, the basic ownership, and seizure did not?
Lynn R. Coleman: That’s true.
Potter Stewart: You say that during the term of the lease the lessor wasn’t entitled to possession anyway so that the change of possession didn’t affect him at all?
Lynn R. Coleman: That’s right.
Byron R. White: And he had a hearing for forfeiture or an opportunity for a hearing for forfeiture?
Lynn R. Coleman: That’s true.
Potter Stewart: Well, as I understand it, he had an opportunity if he’d been given notice in 15 days, there was a 15-day limitation.
Lynn R. Coleman: Of course, there’s a question. It stipulated that he was never note that -- the lessor was never notified pursuant to the statute.
Potter Stewart: Right.
Lynn R. Coleman: He obtained actual notice.
Potter Stewart: Within 15 days?
Lynn R. Coleman: No, no. But, the Puerto Rican courts have said the 15 days doesn’t run until the person involved was actually notified. So now, if notice pursuant to the statute is required, then he haven’t been notified yet. If actual notice would’ve sufficed, 15 -- after he found out about it, more than 15 days elapsed before he decided to go to Federal Court. We argue in our brief that he really is not entitled to complain of forfeiture either for that reason, that he forwent the rights that the Puerto Rican statute confers upon him.
Potter Stewart: Do you say that it has been judicially determined that that 15 day-period doesn’t begin to run until there’s actual notice?
Lynn R. Coleman: Until there’s notice. Whether actual notice will suffice, I’m not sure, but it may be that only notice by the -- formal notice by the Commonwealth pursuant to the statute will suffice.
Potter Stewart: Now if that’s true, the period hasn’t begun to run yet?
Lynn R. Coleman: That’s exactly right.
Potter Stewart: Is that right?
Lynn R. Coleman: Yes.
William H. Rehnquist: If one takes the strictest possible view of the Puerto Rican forfeiture statute, that is, that it forfeits the interest of a totally innocent owner upon compliance with a statutory. What substantive arguments could a person in Pearson’s position make at this hearing?
Lynn R. Coleman: They would be restricted to arguing that either the crime was --
Byron R. White: There wasn’t any marijuana?
Lynn R. Coleman: There wasn’t any marijuana or something of that nature, that’s true. We, at another point of our brief, make the point that, in our view, the Puerto Rican Supreme Court would’ve been quite free to reconsider a 1967 holding that the statute would allow the forfeiture of the property of an innocent person. And, that in light of the very strong tradition in this Court of giving deference to State Court determinations, and there’s a particular line of cases with respect to the Commonwealth where it appears that an extra major deference might be justified.
Byron R. White: What does the Puerto Rican Government do to forfeited vessels? Do they sell them?
Lynn R. Coleman: They have the option of selling them or retaining them.
Byron R. White: Do they normally just sell them?
Lynn R. Coleman: I think, normally, they sell them. I’m not advised of it.
William J. Brennan, Jr.: Maybe obtain this one for personal use of officials or something?
Lynn R. Coleman: Actually, the retained it pending the outcome of this case. In other words --
William J. Brennan, Jr.: I know, but didn’t I read somewhere that officials are making use of it?
Lynn R. Coleman: No. It’s been retained, Your Honor, but I don’t think it’s for official use. It’s a sailboat. It wouldn’t be very usable by an official. They have not elected yet to sell it. There’s no time limit in the statue on when they have to make the election. To go to Fuentes versus Shevin, in that case --
Warren E. Burger: I suppose this case in its present posture would be the same if they -- whether they found marijuana, heroin, or machine guns that were being run to or from Cuba or --
Lynn R. Coleman: That’s exactly right.
Warren E. Burger: -- whatever?
Lynn R. Coleman: That’s why the case is very important to the Commonwealth. The uniform seizure and forfeiture statute brought together all of the seizure and forfeiture provisions in disparate parts of Puerto Rican Code. And declaring this statute, on its face, unconstitutional just puts an end to seizure and forfeiture proceedings, I think, is a practical matter in Puerto Rico. If you have to have notice before you can seize property, in connection with a criminal matter in leading to a forfeiture proceeding, the seizure statutes, I believe, are going to be -- have their practicality seriously impaired. But, in Fuentes versus Shevin, this Court struck down the Pennsylvania in Florida prejudgment replevin statutes, a ground that they authorized the taking of property, even though for a short period of time, without opportunity for notice and hearing. There, the creditor could invoke process of the state to retrieve property in the possession of another private person solely on the basis of his own affidavit, solely on the basis of an ex parte proceeding before the clerk of the court. The court carefully distinguished other situations where seizure without a prior hearing was justifiable. It also carefully distinguished seizure pursuant to a warrant. In our view, seizure under this statute where there must be a determination by a responsible official, where there must be processed issue is very similar to seizure under a warrant, though not the same thing. And, in Fuentes, the Court identified three criteria which have generally been used to describe those areas where there could be seizure in advance of a hearing and that is, is there an important governmental interest served, was the first criteria and I think that, clearly is satisfied by seizure statute looking to a forfeiture.
Byron R. White: Was this vessel just stopped and boarded? Is that the way it is?
Lynn R. Coleman: The record does not disclose that, Your Honor.
Byron R. White: Well, is there any intention made that the officials had no right to go on the vessel at all?
Lynn R. Coleman: I don’t think so.
Byron R. White: Or is it challenged that there was marijuana found or not?
Lynn R. Coleman: No.
Byron R. White: So, are we to assume that the vessel was properly boarded and marijuana was found in judging this case?
Lynn R. Coleman: I believe so. It’s stipulated by both parties that the officials acted in punctilious compliance with the statute.
Byron R. White: And the parties were arrested?
Lynn R. Coleman: Yes.
Byron R. White: Was there any challenge to their arrest?
Lynn R. Coleman: Not on this record. The second criteria identified in Fuentes versus Shevin, as justifying seizure without a hearing, was the need for promptness, I think that obviously applies to a seizure proceeding. The third was that there’d be no abdication of state power. In Fuentes, state power could be invoked solely by private persons for private gain without any determination whatsoever of a -- is probably correct. Here, however, there is a determination by a high government official that an offense has been committed. The property has been used in connection with a crime and the process must be issued. We think that this case is clearly within the guidelines expressed by Fuentes which would justify a seizure without prior hearing. We think this case -- this Court’s decision in 1971 in U.S. versus Thirty-seven Photographs would also clearly justify a seizure prior to hearing in connection with a forfeiture proceeding. So, our conclusion is that that part of the court’s decision was clearly an error.
Byron R. White: Well, what -- you don’t suggest a hearing -- that no hearing at all was required?
Lynn R. Coleman: No, no, no. I think a hearing -- I mean, a hearing is provided by statute and a hearing is provided before forfeiture.
Byron R. White: Yes.
Lynn R. Coleman: And I think there’s provision that the hearing be very prompt following up on the seizure. I think that satisfies the constitutional requirements. With respect to the court’s holding that this Court’s decision in Coin and Currency is to the effect that the forfeiture provisions of the Puerto Rican law must, in necessity, be unconstitutional because they authorize the taking of a person’s property if he was innocent of the crime for which the property was -- or at least we think that is clearly an error as well. First, as I mentioned a moment ago, there is again a standing question because Pearson elected not to avail himself of the opportunity presented by the Puerto Rican law to within 15 days of notice, be that pursuant to the statute or after actual notice, to go to court and assert his rights. We also believe that if they think that it was crucial to their rights that they’d be able to show that they were innocent of the crime and that that defeat the forfeiture, that that would be a question which certainly could be litigated in the Puerto Rican courts. The statute does not say you can take the property of one innocent of the crime, the statute is silent on that. It is presumed that that is permitted under the statute. However, there had been two other exceptions recognized to the statute for which there is no authority in the statute itself. Those are, if the property were a common carrier or if the property were stolen from the lawful owner. Those are --
Byron R. White: But the lower court construed it as authorizing the taking of an innocent party?
Lynn R. Coleman: The Puerto Rican Supreme Court enact in 1967 and --
Byron R. White: But then, in this case--
Lynn R. Coleman: In this Court, the --
Byron R. White: In this case?
Lynn R. Coleman: I’m sorry.
Byron R. White: In this case?
Lynn R. Coleman: That’s right and on the strength of that decision, Your Honor, this Court said that there was no other way to construe the statute.
Byron R. White: Well, are we about to disagree with him? Are you suggesting we disagree with the District Court?
Lynn R. Coleman: No, but my primary argument of course, Your Honor, it would be a wrong construction should the court view the constitutional requirements as being such, that this defense must be permitted. I think that there is that, under the principles of construing a statute to preserve its constitutionality they would’ve been required to take a look at the statue and they wouldn’t of necessity have to abide by that construction. There was an argument earlier in this case that the District Court should have abstained to allow the court, the Supreme Court of Puerto Rico, to past first of the question. The Commonwealth withdrew its objection to the calling of the three-judge court. We are not here arguing that abstention was required, but I think that there was a duty on the court to attempt to save constitutionality of the statute if it thought it necessary. But, on the merits of the Coin and Currency question, we do not think that Coin and Currency reached this question at all. Justice Harlan there did say that there could be a question under Fifth Amendment whether a statute authorizing the taking of one innocent of the crime could be squared constitutionally. He said it is not necessary to decide that question. There was specifically no overruling of the many decisions of this Court which in the past have upheld that kind of a result. Certainly, it’s true that, early on, a forfeiture of one who had entrusted his property to one who then committed a crime was justified on the ground, in which this Court has regarded as fictional, that the property was the offender. Now, I think though that there’s some significant justification in terms of current realities that are very closely related to that fiction, that is, if that the state needs to be able to attack in effect the capital goods of crime. In a smuggling operation, for example, the airplane, the vessel, or the truck or whatever may it be far more important and the individual driving it. And, if -- and it’s an effective tool to be able to reach that vehicle. Now, there’s hardly any vehicle in the United States that is not subject to some outstanding security interest. If the state -- if forfeiture of this vessel can be defeated by undisclosed outstanding security interest, then I think that the forfeiture statute’s effectiveness would be seriously impaired. The people in the position of Pearson have ample opportunity to protect themselves. They anticipated the risk of forfeiture. They provided for insurance. They provided for continuance of the lease payment and it is not unfair nor, in my opinion, does it violate the constitutional requirements that their property be taken.
Warren E. Burger: But suppose they could’ve required a bond of some kind?
Lynn R. Coleman: The statue does provide for bond.
Warren E. Burger: In addition to what they have here?
Lynn R. Coleman: Yes, they could.
Harry A. Blackmun: Supposing, it views about one thing, in your appendix, I take it on page 29 is the memorandum opinion and order of the court.
Lynn R. Coleman: That’s true. Well, that’s on page 19 of the appendix accompanying -- that’s right. It is on that particular --
Harry A. Blackmun: In the appendix and yet in the index part you state that the memorandum opinion is not reprinted in the appendix. And I want to be sure that the print in the jurisdictional statement and what begins on page 29 are one and the same.
Lynn R. Coleman: That’s true.
Harry A. Blackmun: So that the statement in the index is incorrect?
Lynn R. Coleman: That’s right. I don’t have an explanation.
Harry A. Blackmun: While the other side speaks of a deal within the District of Massachusetts, so maybe you’re even.[Laughter]
Warren E. Burger: Mr. Gelpi.
Gustavo A. Gelpi: Mr. Chief Justice Burger and may it please the Court. Before starting, I would like to clear out the error in the printed brief regarding or mentioning the District Court of Massachusetts when it should clearly be the District Court of Puerto Rico. There is an additional printing error on page 3.
Warren E. Burger: Of which document?
Gustavo A. Gelpi: Of appellee’s brief. The fifth line from the bottom, instead of “of” the second of, it should be “or.” And, on page 9 --
William J. Brennan, Jr.: I didn’t get to that. That’s page 3?
Gustavo A. Gelpi: Page 3, the fifth line from the bottom.
William J. Brennan, Jr.: And what’s the word?
Gustavo A. Gelpi: It should be “or” instead of “of.” That’s the second “of” in that sentence.
William J. Brennan, Jr.: Oh, I see that. Right, thank you.
Gustavo A. Gelpi: And the other error is the omission of the page on page 9 to the citation of Fuentes versus Shevin which should be page 86.
Potter Stewart: What page?
Gustavo A. Gelpi: Page 86.
Potter Stewart: 86, thank you.
Gustavo A. Gelpi: The Puerto Rican statutes which the District Court declared unconstitutional facially allow the taking of an innocent man’s property thereby imposing a penalty upon one not significantly involved in a criminal enterprise. The statutes do not afford opportunity to contest the seizure and forfeiture before it actually takes place.
Warren E. Burger: Before a forfeiture takes place?
Gustavo A. Gelpi: Yes. Appellants have suggested that there is a difference in the statutes between the actual taking and the moment of forfeiture. The statutes do not make such a distinction. They merely provide for the forfeiture, although property which may be used or is used or has been used in connection with a criminal enterprise. From the moment that the, in this case, the Superintendent, makes the determination that the property is forfeitable, the only thing that can happen is for a filing of a challenge to that forfeiture after it has been seized and that challenge would not be of help unless the challenger happens to fall within one of the -- two of the exceptions which have been judicially permitted to that forfeiture.
Potter Stewart: But -- or is he upheld on a factual basis, wouldn’t it, if the challenger could show that marijuana was not in fact discovered on the vessel?
Gustavo A. Gelpi: I don’t even think that such a showing would exempt --
Potter Stewart: Well, what’s the point of the statute providing for any challenge then?
Gustavo A. Gelpi: That’s precisely it. I don’t see the point.
Potter Stewart: Well, there must be some point well I would suppose here wasn’t?
Gustavo A. Gelpi: It does exempt to -- it gives an opportunity, in the case of a common carrier, to come into court and show --
Potter Stewart: Well, that’s by judicial decision that a common carrier or somebody whose property was stolen and used for an illegal -- to transport contraband, is not covered by the statute. That’s by judicial decision, we’ve been told of your --
Gustavo A. Gelpi: Yes.
Potter Stewart: -- of the courts of Puerto Rico, but the statute doesn’t mention anything like that. The statute does, however, provide for a challenge to the confiscation and I suppose that that was to allow the challenger to show that marijuana, in fact, had not been discovered aboard the vessel or some such other ground for opposing the seizure and forfeiture. Now, you’re saying that there’s not even -- that’s not even permissible under Puerto Rican law?
Gustavo A. Gelpi: There has been no case regarding whether that showing could be made. The fact is that once the determination has been taken by the Superintendent of Police or even by a mere policeman, as it appears from the statute, that this vessel may be used to transport or to facilitate the transportation, concealment or possession of marijuana, then it is subject to forfeiture as well. There is no limitation, as I see it from the statute, which would limit the forfeiture to the case where marijuana is actually found on board.
Warren E. Burger: Well, to be more specific, suppose at the forfeiture hearing, the person came in and showed by the testimony of expert chemists that the substance found was ground soybeans and not marijuana. Do you -- are you suggesting that that would not be -- defeat the forfeiture?
Gustavo A. Gelpi: I don’t think it would defeat the forfeiture under these particular statutes.
William H. Rehnquist: Mr. Gelpi, at page 34 of the jurisdictional statement of your opponent, Section 1722 of the LPRA is set out under Section A there. It talks about how the hearing shall be conducted and says towards the end of Section A, all questions that may be arise, and I understand to be to be talking about this challenge, shall be decided and all other proceedings shall be conducted as in an ordinary civil action. And then, it talks about appeal to the certiorari to the Supreme Court of Puerto Rico on questions of law. That sounds to me as if it is contemplated that factual questions can be raised in this proceeding.
Gustavo A. Gelpi: Oh! They could be raised, but whether that would defeat forfeiture is -- has not yet been decided.
William H. Rehnquist: What’s the point of providing for a hearing and adjudication of facts if the adjudication doesn’t have some effect on the proceeding?
Gustavo A. Gelpi: That is one of the defects of the statute, I think, which --
Thurgood Marshall: But in this case you admitted that they were transporting marijuana illegally on this vessel?
Gustavo A. Gelpi: No, it hasn’t been admitted. The only admission or the only violation which appears on the record is possession of marijuana on board the vessel.
Thurgood Marshall: Illegal possession?
Gustavo A. Gelpi: Well, possession under --
Thurgood Marshall: Illegal or not?
Gustavo A. Gelpi: It is illegal, yes.
Thurgood Marshall: Its illegal possession and a violation of law?
Gustavo A. Gelpi: Yes.
Thurgood Marshall: And that’s admitted in this case?
Gustavo A. Gelpi: Yes, that is what it appears to have happened.
Thurgood Marshall: So I guess it is true that, in your case, there’s no use in having a hearing.
Gustavo A. Gelpi: Exactly.
Thurgood Marshall: Because he’s guilty.
Gustavo A. Gelpi: The lessee is guilty.
Thurgood Marshall: Right.
Gustavo A. Gelpi: Well, the decision relied on Fuentes and in Coin and Currency.
Thurgood Marshall: Marijuana?
Gustavo A. Gelpi: Appellant’s argument based upon the lease contract between the parties of possible compensation from collateral sources and upon the alleged failure to exhaust contractual remedies are irrelevant, in my opinion, since they were neither raised nor argued in the court below and have no basis on the record before this Court. Thus, the issue squarely posed is, what is the constitutional norm required for forfeiture under statute such as these in question. In the court below, appellants relied on the facial validity of the statutes and that being the sole issue before the court that was the only question resolved. Appellant’s contention that the norm applicable would be that of the probable cause, as required of the Fourth Amendment, would not save these statutes as the statutes do not impose that even that minimal requirement be observed. For example, at the moment of seizure which took place more than two months after the arrest of the lessee, no probable cause existed then for forfeiture. None has been shown to have existed on the record of this case. But, even if probable cause were accepted as the applicable standard, the Fourth require -- the Fourth Amendment requires that a warrant be issued. This record does not show --
Warren E. Burger: For the arrest or the seizure, the original seizure?
Gustavo A. Gelpi: The seizure, for the seizure. Now, the record here fails to show -- the only exception to the issuance of a warrant has been staged in many times by this Court and that’s where exigent circumstances exist which would justify any officer to proceed to arrest, to seize, and to search. The record here fails to show any such circumstances. The issuance of a warrant requires a prior determination by a judicial officer, not by the officer of the Executive Branch even though he may be a high officer, as has been pointed out by appellants. The statutes here in question, as a matter of fact, facially appear to permit that such a determination can even be made by a mere policeman. Now, the danger from such --
Byron R. White: Do you think there was an illegal arrest there?
Gustavo A. Gelpi: The record doesn’t show and I don’t know whether that --
Byron R. White: Well, you would have to claim that was illegal to make your present argument.
Gustavo A. Gelpi: Well, Your Honor, the thing is that the statute here -- the seizure in this case was for forfeiture.
Byron R. White: I understand, but it was after, as I understand it, marijuana was found on the vessel in possession of those in charge of the vessel.
Gustavo A. Gelpi: Yes, that’s what appears from the record.
Byron R. White: You think that was -- in those circumstances, do you think there would have to be a prior determination by a magistrate before an arrest could be made?
Gustavo A. Gelpi: That would depend upon what the circumstances were at the time of arrest.
Byron R. White: We’ve just given you the circumstances?
Gustavo A. Gelpi: If the policeman walks upon the boat and finds the person in possession using marijuana at that time, he is entitled to make an arrest.
Byron R. White: Yes.
Warren E. Burger: But you’re not challenging the arrest, that’s clear?
Gustavo A. Gelpi: No, I don’t even know how the arrest came about or how it was affected. Now, appellee respectfully submits that the appropriate norm is a hybrid consisting of a prior hearing as required by the Fifth Amendment with notice except in those situations where exigent circumstances are present. And even with such a prior hearing, the statutes here in question are still facially invalid as they have been construed by the Supreme Court of the Commonwealth of Puerto Rico, since innocence is not a defense to the taking and deprivation of one’s property as long as that property was lawfully in possession of the violator. Appellants have emphasized the need of forfeiture as an element of law enforcement. But, I ask how can the imposition of a post-factum penalty deter violations unless there has been a priori intent by the person that is being penalized? Certainly, by penalizing the innocent, the criminal is not going to be deterred. It can only force that innocent out of business. Now, where seizure is contemporaneous with an otherwise lawful arrest, the objectives of deterrence are obtained and it is constitutionally defensible so long as the defense of innocence is allowed. These statutes do not. On the other hand, where seizure and forfeiture is remote in time from the arrest, no objective other than the imposition of a penalty upon an innocent person is attained. If an appellant argues the purpose was to prevent reuse of the vessel in unlawful activities, the delay of two months, in seizing the vessel, is inexplicable. It merely highlights the true objectives of the statutes, which is the imposition of a penalty regardless of whether it falls upon the guilty or upon the innocent. The norm proposed is not impossible of legislative formulation, nor difficult in practical application, except where exigent circumstances are present. A hearing and when those circumstances are present, then the needs of law enforcement would be fulfilled by the immediate seizure. But in other circumstances, prior notice and hearing should be constitutionally required and innocence should be a defense.
William H. Rehnquist: If it is desired to seize contraband, wouldn’t there almost always be exigent circumstances as to the seizure as opposed to the forfeiture? I mean, you’re not going to get any contraband if you notify the people that in two days you’re coming aboard to seize it.
Gustavo A. Gelpi: No, but the seizure of contraband, Your Honor, is precisely one of the things that may be summarily seized because they are illegal per se. Now, there’s nothing illegal about a vessel or an automobile. And certainly, if the seizure has to be made, the seizure of the vessel has to be made in order to prevent the escape of the arrestee or to prevent some other illegal purpose or the destruction of the evidence, then that would be one of the exigent circumstances which would warrant the actual seizure.
William H. Rehnquist: But, in the Fifth, it’s permissible to have a statute that says a boat on which contraband is found shall itself be forfeited. Then, presumably one of the elements that the Government has got to show is that the contraband was found on the boat. Now, if they notify the lessee that, in 48 hours, they’re coming aboard to see if there’s any contraband on his boat, the result of that 48-hour search is pretty well foreordained, isn’t it?
Gustavo A. Gelpi: Well, Your Honor, if the contraband is there and has not yet been seized, that may very well be the case. But, when the contraband has already been seized and the lessee has been arrested, where is the exigent circumstances in requiring the seizure of the vessel when it takes place two months after the original arrest and seizure of the evidence.
Thurgood Marshall: Well, what if the boat is going to be used to transport the same thing within the next half hour, is that a good enough answer?
Warren E. Burger: Or as another alternative, that the boat won’t be there when they come?
Gustavo A. Gelpi: Well the boat, in the first place, Your Honor, does not belong to the lessee. He -- I don’t think he would have an interest in taking it away since it belongs to someone else.
Lewis F. Powell, Jr.: Now, may I call your attention to paragraph 4 (a) of the lease on page 43 of the jurisdictional statement? That is the paragraph that provides for insurance by the lessee to protect the lessor against damage, loss, or destruction of the equipment for any cause. Was there insurance which, in fact, protected the lessor for this loss?
Gustavo A. Gelpi: From the record of this case, it does not appear. Now, I’d be -- I have suggested in my brief that that precisely is one of the issues which should have been raised in the court below and adjudicated down below so that this Court could then have had a proper record.
Lewis F. Powell, Jr.: Well, why should that be a matter of concern since the lessor had the right under the lease to demand the insurance? If he failed to do so, would that not have been his responsibility?
Gustavo A. Gelpi: There is nothing in the record here to show that that there was -- that that insurance actually could exist. The fact or that the insurance itself provided for the payment in cases of forfeiture. Now --
Lewis F. Powell, Jr.: Does the lessor in this case declare the lease terminated and all of the rent due and payable, as is provided by the lease?
Gustavo A. Gelpi: It does not appear so from the record, but that was in fact done.
Lewis F. Powell, Jr.: But under the terms of the lease the lessor now has the legal right to make a full recovery from the lessee, there’s no doubt about that?
Gustavo A. Gelpi: Yes. It also has the right to seek repossession. As a matter of fact, as of the moment of the violation the contract was breached and the lessor became entitled to acquire possession of the vessel. Now, the extremely, I think, brought sweep of these particular statutes cannot be more emphatically exemplified than by considering the fact that the possible acquittal of the alleged violator will not result in the return of the property nor in the payment of compensation. This circumstance, I believe, is -- not only this circumstance, but this set of statutes, I believe, is way beyond what is constitutionally permissible and the only words to describe the statutes which I could find were those of Mr. Justice White in his dissent in Fuentes versus Shevin, that, to me, seem like a barbaric handover from bygone days. Unless the Court has any further questions --
Warren E. Burger: No, I think not. Thank you, Mr. Gelpi. Mr. Coleman, do you have anything further?
Lynn R. Coleman: One or two things, Your Honor. The perspective or one of the last things that counsel for appellees just stated that acquittal of one charged with a crime would have not all the effect on this forfeiture. I don’t think that’s reflected in this record at all and I’m not sure that’s a correct statement of the law. I just don’t think that that’s a -- that issue is presented with this case at all.
Warren E. Burger: But since the forfeiture is predicated on the illegal acts, it should reasonably follow that if no illegal act is found and determined, there couldn’t be any foundation for the forfeiture.
Lynn R. Coleman: That’d be my view of the law, Your Honor. And, I think that the courts here --
Potter Stewart: It’s not predicated on criminal conviction, is it?
Lynn R. Coleman: Well, it is predicated on their being a controlled substance, in effect, used in violation of the law on a particular vessel. Now it seems to me, if there’s a determination that the one that controls the substance or the one who owned this vessel or any of the things which would then themselves vitiate a conviction, now that would of necessity defeat the forfeiture.
William J. Brennan, Jr.: But it must require a conviction?
Lynn R. Coleman: No, it certainly doesn’t--
William J. Brennan, Jr.: All it requires is proof that the substance were there whether or not there is any prosecution, isn’t that it, under the statute?
Lynn R. Coleman: The statute reads that way, Your Honor.
William J. Brennan, Jr.: One way up, I mean, that’s where you would’ve taken it.
Lynn R. Coleman: I think that --
William H. Rehnquist: Might you not find a situation where there was controlled substance of a vessel, but no sufficient evidence to say that any one given individual was in possession of the controlled substance?
Lynn R. Coleman: I think that could be certainly the case, Your Honor. Now, I would only make one other point. Appellees have suggested that what we are contending is that the Fourth Amendment probable cause requirement applies to seizure and then they go from that to say that “Well, you should have a warrant.” Your Honor, that is a misstatement of our contention. We say that the statute here, the way it operates, has built into it protections which are very similar to a determination of probable cause. If probable cause is required, we think that the statute and the way it was complied with satisfies it, but we do not think that there’s any question of a warrant being acquired, something over and above what the statute requires. And this Court’s decision in Cooper versus California which was cited with approval in this past term’s decision in Cady versus Dombrowski, I think, makes that crystal clear. With respect to the argument that why can making the property of one who’s innocent of a crime be helpful in law enforcement, I think that it’s self-evident. This Court in the Goldsmith case which has not been overruled said that the theory of the law is you interpose the care of the person who entrusts his property in aid and law of law enforcement, particularly when you’re talking about people who are selling property or lending money. They have the ability to protect themselves against that risk and then if that risk is there, they also have the motive to try to see that their property is not used in violation of the law. That is a justification for this. Thank you, Your Honor.
Warren E. Burger: I suppose, Mr. Coleman, that it has happened that a vessel on -- with no one on board at all may have been found with machine guns, heroin, or other contraband seized and forfeited and there would be no verdict of guilt of any person unless --
Lynn R. Coleman: I think --
Warren E. Burger: -- unless they could show that the owner in some way was involved in the conspiracy?
Lynn R. Coleman: I think so, Your Honor. But, that is not the only justification for the statutes and the only justification for forfeiture, I think that forfeiture would be amply justified in the case of that kind because it’s evident that someone had seriously violated the law and that that vessel had been used in that violation. It wouldn’t offend due process to take the vessel.
Warren E. Burger: Then the vessel was the instrument of the crime?
Lynn R. Coleman: I think that --
Warren E. Burger: There was no proof of who navigated the vessel?
Lynn R. Coleman: Yes, I think it’s an instance where fiction may bear a close resemblance to reality, Your Honor. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.